Citation Nr: 0203611	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  99-18 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from August 1975 to 
January 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  The appellant has not been diagnosed with post-traumatic 
stress disorder.

2.  Post-traumatic stress disorder is not attributable to 
service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated during the appellant's active service.  38 
U.S.C.A. §§ 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant underwent an enlistment physical examination in 
March 1975 and denied nervous trouble of any sort.  His 
psychiatric evaluation was normal.  He entered active duty in 
August 1975.  He was hospitalized in November 1975 for a 
severe, acute psychiatric episode.  The precipitating stress 
was listed as minimal, routine military duty.  A pre-service 
psychiatric history that included treatment for paranoid 
schizophrenia since at least 1974 was revealed.  An inservice 
medical determination was made that schizophrenia existed 
prior to service and was not aggravated by active duty.  The 
appellant was separated from service in January 1976.  

The appellant filed an original claim for service connection 
for a nervous condition in 1983.  Service connection for 
schizophrenia was denied in September 1983 on the basis that 
it preexisted service and was not aggravated during his short 
period of service.  The appellant did not appeal this 
determination.  A determination on a claim by the agency of 
original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected as 
prescribed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2001).  Thereafter, the appellant sought on 
multiple occasions to reopen his claim.  Each time the RO 
notified the appellant that the claim was not reopened in the 
absence of new and material evidence.  In July 1990, the 
Board issued a decision that denied service connection for a 
psychiatric disorder, finding that the September 1983 rating 
decision was final, that new and material evidence had not 
been submitted, and that there was no showing that 
preexisting schizophrenia was aggravated during service.  A 
decision of the Board is final.  38 U.S.C.A. § 7104 (b) (West 
1991); 38 C.F.R. § 20.1100 (2001).  

In October 1998, the appellant filed a claim for service 
connection for post-traumatic stress disorder.  The instant 
appeal stems from a February 1999 rating decision that denied 
service connection for post-traumatic stress disorder.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA at the time of 
the rating decision under consideration, VA's duties have 
been fulfilled.  

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 38 C.F.R. § 3.159(b) (2001).  Immediately 
after the appellant filed his claim for service connection 
for post-traumatic stress disorder, the RO sent him a letter 
in October 1998 that was accompanied by a post-traumatic 
stress disorder questionnaire.  The appellant was instructed 
to complete the questionnaire with as much information as 
possible.  By virtue of the February 1999 rating decision, 
and the Statement of the Case and Supplemental Statement of 
the Case issued during the pendency of this appeal, the 
appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim for service connection for post-
traumatic stress disorder.  In a March 2001 VCAA notification 
letter, the RO specifically advised the appellant and his 
representative of the provisions of the VCAA, the evidence 
already of record, the evidence necessary to substantiate his 
claim for service connection for post-traumatic stress 
disorder and noted the evidentiary defects existing in the 
claim.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) 
(2001).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to this claim has been obtained and associated with 
the claims folder.  Service medical records were previously 
obtained and associated with the claims folder.  The 
appellant identified treatment at the VA Medical Center and 
this evidence was obtained by the RO.  Private psychiatric 
treatment records are also contained in the claims folder.  
The appellant has not referenced any unobtained evidence that 
might aid in substantiating the claim or that might be 
pertinent to the bases of the denial of the claim.  We note 
that the RO did not attempt to verify the reported stressors.  
In the absence of a current post-traumatic stress disorder 
diagnosis there was no basis to attempt to verify the 
reported stressors, and we concur in the RO's decision not to 
do so.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 38 C.F.R. § 3.159(c)(4) (2001).  The appellant 
was afforded a VA examination in January 1999 that 
specifically addressed the question of whether the appellant 
had post-traumatic stress disorder.  A VA examination had 
also been conducted in August 1983 with respect to his prior 
claim for service connection for schizophrenia.  We note that 
the appellant requested another VA examination and that the 
RO denied that request.  We concur.  There is no basis for 
another VA examination as there is no difference of opinion 
among the examiners; no suggestion in the record is 
incomplete or inaccurate, and sufficient evidence to decide 
the claim.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming with DSM-IV 
or supported by the findings on the examination report); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2001).

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Paranoid schizophrenia was diagnosed prior to service in 1974 
as documented in records received from the Gulf Coast Mental 
Health Center.  The appellant entered service in August 1975 
and had an acute, severe, schizophrenic episode in service in 
November 1975.  A report of the Medical Board proceedings 
reveals that the appellant was separated from service due to 
schizophrenia.  His service personnel records and DD-214 
reveal that the appellant served during peacetime and did not 
have combat service.

Private and VA Medical Center records reveal multiple 
inpatient admissions after service for treatment of 
schizophrenia and polydrug abuse.  

A VA psychiatric examination was conducted in August 1983.  
At the conclusion of the mental status examination, the 
examiner stated that in view of the appellant's long history 
of drug abuse, it was impossible to make a differential 
diagnosis between drug-induced psychosis and schizophrenia in 
remission.  In addition, he seemed to have a serious 
characterological disorder that would explain at least 
partially his complaints.  The examiner was unable to 
establish an Axis I diagnosis, and atypical personality 
disorder was diagnosed.

The appellant submitted his responses to a post-traumatic 
stress disorder questionnaire in November 1998.  He described 
the stressors he experienced in boot camp, including driving 
a truck with gears for the first time and counting cadence.  
Going to the rifle range was very scary and his drill 
instructors yelled at him and pushed him around.  He was 
certain someone was going to kill him.  He still had 
nightmares about boot camp and to this day if he hears a gun 
go off or a car backfiring, it scares him to the point of 
cold sweats and tears.

A VA post-traumatic stress disorder examination was conducted 
in January 1999.  The appellant had served in the motor pool 
in service and was not in combat.  He reported that he had 
been hospitalized prior to service for a sleep disorder.  
Prior to admission he had been abusing, "orange, chocolate 
and strawberry sunshine and mescaline."  He was hospitalized 
in the psychiatric ward in service.  Prior to that admission 
he had been experiencing hallucinations that he described as 
voices and ghosts.  He had been readmitted many times after 
service for similar symptoms.  He was currently incarcerated.  
On mental status examination he was dressed in prison garb 
with manacles and leg irons.  He occasionally arose and 
walked across the room and jumped around.  He was obviously 
floridly psychotic and exhibited pressured speech, severe 
loosening of associations, flight of ideas and appropriate 
affect.  Consequently, formal mental status examination could 
not be completed.  He made no homicidal or suicidal threats 
and appeared to be oriented to place and situation.  The 
claims folder was examined.  His history and current mental 
status were consistent with schizophrenia, paranoid type.  He 
also had a history of polysubstance abuse.  He did not 
satisfy the criteria for post-traumatic stress disorder.  
Schizophrenia, paranoid type and polysubstance abuse and 
dependence (currently abstinent because of incarceration) 
were diagnosed.  His Global Assessment of Functioning score 
excluding substance abuse was 35.

The preponderance of the evidence is against the claim for 
service connection for post-traumatic stress disorder.  
Competent psychiatric evidence of post-traumatic stress 
disorder has not been presented.  The appellant's belief, no 
matter how sincere, that his experiences during basic 
training caused post-traumatic stress disorder is 
insufficient to support his claim.  The appellant is a lay 
person.  Lay testimony is competent only when it regards 
features or symptoms of injury or illness, but may not be 
relied upon for establishing a medical diagnosis, be that a 
current diagnosis or one linking a current disability to 
service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  A 
medical examination or other medical evidence that shows 
that the veteran currently suffers from a claimed disability 
is a fundamental prerequisite for establishing service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent proof of a present disability there can be 
no valid claim.  In the absence of a current diagnosis of 
post-traumatic stress disorder, there is no basis for 
further development and no basis for service connection.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

